Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 5/5/20 in which claim 1 was amended.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8 and 13-20 of copending Application No. 15/336644.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follows:
Claims 1-4 are taught by claims 1-4, 8 and 13-20 of the ‘644 application since the only differences are a dynamic and pixel-addressable energy patterning unit to provide the two-dimensional patterned energy beams; and at least one of the plurality of build chambers is configured to be sealed in a vacuum or an inert gas atmosphere during powder bed fusion additive manufacturing, and at least one of the plurality of build chambers comprises a vacuum and a high-pressure jet such that vacuuming and gas jetting by the vacuum and the high-pressure jet respectively, are utilized to dislodge powders from a respective one of the build platforms.  However, Grewell et al (US .  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
If any terminal disclaimers have been filed to obviate the rejections or provisional rejections above, it is requested that such terminal disclaimer be pointed out to the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heugel (US 2005/0263932) in view of Grewell et al (US 2004/0200812) and further in view of Hall (US 2018/0154484).
Heugel teaches an apparatus comprising: a print head comprising an energy source capable of providing one or more incident beams of sufficient energy to process a plurality of powdered materials (Fig. 1 – element 21, [0015]-[0016]); a plurality of build chambers (elements 11 & 12, [0015]), each of the build chambers configured to at least partially surround a respective build platform of a plurality of build platforms (element 4) able to hold the powder bed formed by a powdered material ([0013] & [0031]); and a plurality of optical-mechanical assemblies (element 10, [0014]) arranged to receive and direct the one or more incident energy beams into the build chambers respectively; wherein each of the plurality of build platforms has an adjustable height or fixed height ([0013]).

However, in a related field of endeavor pertaining to an electronic masking laser imaging system, Grewell et al teach a dynamically controllable mask which would have a two-dimensional array of addressable pixels to provide two-dimensional patterned energy beams (Abstract, Figs 2 & 3, [0017]-[0018], [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grewell et al with those of Heugel by substituting Grewell et al’s imaging system for Heugel’s xy-scanner/plotter since they are functional equivalents for controlling the projection of radiation energy and the substitution would have resulted in the predictable result of being able to pattern a substrate and Grewell et al suggest their imaging system for utility in a wide range of varying imaging applications ([0013]).
The previous combination does not teach at least one of the plurality of build chambers is configured to be sealed in a vacuum or an inert gas atmosphere during powder bed fusion additive manufacturing, and at least one of the plurality of build chambers comprises a vacuum and a high-pressure jet such that vacuuming and gas jetting by the vacuum and the high-pressure jet respectively, are utilized to dislodge powders from a respective one of the build platforms; wherein the inert gas atmosphere includes air, nitrogen, argon, or helium.
However, in the same field of endeavor pertaining to an additive manufacturing apparatus, Hall teaches a build chamber configured to be sealed in an inert gas 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hall with those of the previous combination by having at least one of the plurality of build chambers configured to be sealed in an inert gas atmosphere during powder bed fusion additive manufacturing, and at least one of the plurality of build chambers comprise a vacuum and a high-pressure jet capable of vacuuming and gas jetting by the vacuum and the high-pressure jet respectively, to dislodge powders from a respective one of the build platforms in order to carry away debris generated during the additive manufacturing process as suggested by Hall ([0045]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heugel (US 2005/0263932) in view of Grewell et al (US 2004/0200812) in view of Hall (US 2018/0154484) and further in view of Stonesmith et al (US 2007/0077323).
The previous combination teaches the invention as discussed above.
The previous combination does not teach at least one of the plurality of build chambers is configured to accommodate side removal of the respective build platform.
However, in the same field of endeavor pertaining to rapid prototyping and manufacturing, Stonesmith et al teach at least one build chamber is configured to accommodate side removal of the build platform (Fig. 1, [0050]).  
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heugel (US 2005/0263932) in view of Grewell et al (US 2004/0200812) in view of Hall (US 2018/0154484) and further in view of Keremes et al (US 2013/0101746).
Heugel/Grewell et al/Hall teaches the invention as discussed above.
Heugel/Grewell et al/Hall does not teach at least one of the plurality of build chambers further comprises a thermal regulation system embedded in at least one of the build platforms and walls forming the build chambers.
However, in the same field of endeavor pertaining to an additive manufacturing machine, Keremes et al teach at least one of the plurality of build chambers further comprises a thermal regulation system embedded in at least one of the build platforms and walls forming the build chambers (Fig. 1, [0038] & [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keremes et al with those of Heugel/Grewell et al/Hall by having a thermal regulation system embedded in at least one of the build platforms and walls forming the build chambers in order to maintain a temperature desired for fabrication as suggested by Keremes et al ([0038] & [0040]).

Allowable Subject Matter
Claims 14-15 and 22 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Heugel (US 2005/0263932), Grewell et al (US 2004/0200812), Hall (US 2018/0154484), Stonesmith et al (US 2007/0077323) and Keremes et al (US 2013/0101746).  None of the closest prior art references including these teach or suggest, either alone or in combination:  an additive manufacturing system having a rejected energy handling unit configured to reuse the rejected energy from the beam patterning unit, the rejected energy handling unit comprising one or more relays configured to transfer at least a portion of the rejected energy to one or more of an electricity generator, a thermal management system, beam shaping objects, additional energy patterning system, the article processing unit, and the image relay to the powder bed.

Response to Arguments
Applicant’s arguments filed 5/5/20 were fully considered and are not persuasive.
Applicant asserts that there does not appear to be any disclosure or teaching in Hall about providing a vacuum (for the purpose of sucking powder) but, rather, for the purpose of creating a low-pressure environment.
Examiner, however, points out that a vacuum which creates a low-pressure environment would also be capable of sucking powder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743